Detailed Action
         Status of Claims 
          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.
Claims 1-11 are rejected.
This Action is Non-Final.
                              Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2018 and  09/11/2018 ,the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                               Claim Objections
6.         Claims 1 and 10 objected to because of the following informalities: Claims 1 and 10 comprising ALU and ALU has to be written as Arithmetic Logic Unit (ALU).  Appropriate correction is required.
                               Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lightowler (US Patent Application Pub. No: 20070022063 A1) in view of Chen et al. (US Patent Application Pub. No: 20140169553 A1).
        As per claim 1,Lightowler teaches a system for processing a neural network [Abstract, paragraphs 0008, A neural processing element for use in a modular neural network is provided.], comprising: 
        at least one on-chip storage medium for storing data transmitted from outside of a neural network processing system, or storing data generated during processing [paragraph 0172, This requirement necessitates on-chip memory because there are a total of 64 neurons attempting to access their respective weight values simultaneously.]; 
        at least one on-chip address index module for executing mapping according to an input index to a correct storage address during operation [paragraph 0138, Some additional logic external to modules is required to ensure that only the index which is output from the first module to respond is forwarded to the modules in the configuration (see FIG. 6). In FIG. 6, logic block A accepts as inputs the data ready line from each module in the network.]; 
        a multi-core processing module composed of a plurality of core processing modules and for executing vector multiplication [Abstract, paragraph 0014, …The host computer initialises the random weight values, loads up the input vector values and sets the network parameters (i.e. network size, number of inputs, gain factor and number of training steps)…. ], and addition operations in a neural network operation [paragraphs 0073-0075,The arithmetic logic unit (ALU) typically comprises an adder/subtractor unit. The ALU is typically at least a 4-bit adder/subtractor unit, and preferably a 12-bit adder/subtracter unit. The adder/subtractor unit typically includes a carry lookahead Adder (CLA).]. 
        Lightowler does not explicitly disclose at least one ALU module for executing a non-linear operation not completable by the multi- core processing module according to input data acquired from the multi-core processing module or the on-chip storage medium, 
        wherein the plurality of core processing modules share the on-chip storage medium and the ALU module, or the plurality of core processing modules have an independent on-chip storage medium and an ALU module.  
       Chen discloses at least one ALU module for executing a non-linear operation not completable by the multi- core processing module [paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.], according to input data acquired from the multi-core processing module [paragraphs 0003;0057, A non-linear transformation may include a plurality of different non-linear logical operations. Two or more of these non-linear logical operations may be masked with a same random bit.] or the on-chip storage medium [paragraphs 0057;0059,Computing system 600 includes a logic machine 610 and a storage machine 620.], 
        wherein the plurality of core processing modules share the on-chip storage medium and the ALU module [paragraphs 0057;0059,Computing system 600 includes a logic machine 610 and a storage machine 620.], or the plurality of core processing modules have an independent on-chip storage medium and an ALU module [paragraphs 0057;0059,Computing system 600 includes a logic machine 610 and a storage machine 620.].  
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Chen's method for masking a non-linear transformation including multiple nonlinear logical operations to order of two or more with shared random bits into Lightowler’s neural networks for the benefit a non-linear logical operations are machine-masked with the random bit which ensures that the number of random bits required to perform non-linear transformation are greatly reduced without sacrificing protection by reusing the same random bit to mask different operations; and the efficiency of standard circuits or algorithms is improved with the random bit sharing without lowering the order of masking provided by the standard circuits or algorithms (Chen,[0002]-[0003]) to obtain the invention as specified in claim 1.

      As per claim 2, Lightowler and Chen teach all the limitations of claim 1 above, where Chen teaches further the processing system, wherein the data generated during processing comprises a processing result or an intermediate settlement result [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.]. 

      As per claim 3, Lightowler and Chen teach all the limitations of claim 1 above, where Lightowler and Chen teach further the processing system, wherein when the neural network processing system processes, the same input neuron is transmitted respectively to the plurality of core processing modules [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.], different input weights are distributed to different core processing modules, and the plurality of core processing modules obtain different output neurons after performing a vector inner product operation on the input neuron and the input weights [Lightowler, Abstract, paragraph 0014, …The host computer initialises the random weight values, loads up the input vector values and sets the network parameters (i.e. network size, number of inputs, gain factor and number of training steps)…. ].  

      As per claim 4, Lightowler and Chen teach all the limitations of claim 3 above, where Lightowler and Chen teach further the processing system, wherein when the neural network processing system executes two-dimensional or multidimensional operations, input feature maps are transmitted respectively to the plurality of core processing modules [Lightowler, paragraphs 0138; 0172, This requirement necessitates on-chip memory because there are a total of 64 neurons attempting to access their respective weight values simultaneously.], and the plurality of core processing modules process one layer of output feature maps, respectively [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.].  

        As per claim 5, Lightowler and Chen teach all the limitations of claim 3 above, where Lightowler and Chen teach further the processing system, wherein when the neural network processing system executes two-dimensional or multidimensional operations, input feature maps are transmitted respectively to the plurality of core processing modules [Lightowler, paragraphs 0138; 0172, This requirement necessitates on-chip memory because there are a total of 64 neurons attempting to access their respective weight values simultaneously.], and the plurality of core processing modules process different regions of the same output feature map, respectively [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.].  

       As per claim 6, Lightowler and Chen teach all the limitations of claim 4 above, where Lightowler and Chen teach further the processing system, wherein after the plurality of core processing modules complete processing of the current output feature map, respectively [Lightowler, paragraphs 0138; 0172, This requirement necessitates on-chip memory because there are a total of 64 neurons attempting to access their respective weight values simultaneously.], the multi-core processing module executes processing of new output feature map [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.].  

       As per claim 7, Lightowler and Chen teach all the limitations of claim 5 above, where Lightowler and Chen teach further the processing system, wherein after the plurality of core processing modules complete processing of the current output feature map, respectively [Lightowler, paragraphs 0138; 0172, This requirement necessitates on-chip memory because there are a total of 64 neurons attempting to access their respective weight values simultaneously.], the multi-core processing module executes processing of new output feature map [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.]. 

       As per claim 8, Lightowler and Chen teach all the limitations of claim 3 above, where Lightowler and Chen teach further the processing system, wherein when the neural network processing system executes one-dimensional operations, the same input is transmitted respectively to the plurality of core processing modules, the plurality of core processing modules process different output neurons, respectively [Lightowler , Abstract, paragraph 0014;0073-0075, …The host computer initialises the random weight values, loads up the input vector values and sets the network parameters (i.e. network size, number of inputs, gain factor and number of training steps)…. ], and after the plurality of core processing modules complete processing of the current output neuron, respectively, the multi-core processing module executes processing of new input [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.]. 

        As per claim 9, Lightowler and Chen teach all the limitations of claim 1 above, where Chen teaches further the processing system, wherein the plurality of core processing modules of the multi-core processing module are an isomorphic design or an isomeric design [Chen, paragraphs 0057;0059,The logic machine may include one or more processors configured to execute software instructions.]. 

     As per claims 10-11, claims 10-11 are rejected in accordance to the same rational and reasoning as the above claims 1 and 3, wherein claims 10-11 are the method claims  for the system of claims 1 and 3.
                                     Conclusion 
         RELEVANT ART CITED BY THE EXAMINER
        The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon
       Muff et al. (US Patent Application Pub. No: 20130138918 A1) teaches a circuit arrangement, method, and program product for compressing and decompressing data in a node of a system including a plurality of nodes interconnected via an on-chip network. Muff discloses compressed data may be received and stored at an input buffer of a node, and in parallel with moving the compressed data to an execution register of the node, decompression logic of the node may decompress the data to generate uncompressed data, such that uncompressed data is stored in the execution register for utilization by an execution unit of the node. Muff suggests uncompressed data may be output by the execution unit into the execution register, and in parallel with moving the uncompressed data to an output buffer of the node connected to the on-chip network, compression logic may compress the uncompressed data to generate compressed data, such that compressed data is stored at the output buffer.

     Mukhopadhyay et al.(US Patent Application Pub. No: 20100158005 A1) a system-on-chip integrated circuit (and multi-chip systems based thereon) that includes a bridge interface that provides transparent bridging of data communicated between integrated circuits.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181